732 S.W.2d 632 (1987)
Frank JANUARY, Appellant,
v.
The STATE of Texas, Appellee.
No. 832-85.
Court of Criminal Appeals of Texas, En Banc.
February 4, 1987.
Joseph A. Connors, III, McAllen, for appellant; Fernando G. Mancias, of counsel.
Rene A. Guerra, Dist. Atty. & Theodore C. Hake, Asst. Dist. Atty., Edinburg, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON STATE'S PETITION FOR DISCRETIONARY REVIEW
PER CURIUM.
Appellant was convicted by a jury of the offense of attempted capital murder. The jury assessed punishment at 50 years imprisonment in the Texas Department of Corrections. On appeal to the Corpus Christi Court of Appeals, appellant's conviction was reversed and the indictment was ordered dismissed on the grounds that appellant's rights against double jeopardy had been violated. January v. State, 695 S.W.2d 215 (Tex.App.-Corpus Christi 1985). The State petitioned this Court for discretionary review, contesting preservation of and alleging waiver of jeopardy error, and also contesting the merits of the Court of Appeals' opinion on the resolution of the jeopardy issue. We granted review on only that portion of the State's petition dealing with the merits of the double jeopardy claim. The grant was pursuant to Texas Rule of Appellate Procedure 200(b)(2), which states that we may review a decision where:
"... a court of appeals has decided an important question of state or federal law which has not been, but should be, settled by ... [this Court]."
We have reviewed that part of the Court of Appeals' opinion dealing with the merits of the jeopardy issue[*] and find it to be sound. See May v. State, 726 S.W.2d 573 (Tex.Cr.App.1987). We therefore adopt that part of the opinion as our own, with-out further comment.
The judgment of the Court of Appeals is affirmed.
NOTES
[*]  January, supra at 220, Column 2, Line 2 to end.